Citation Nr: 0639600	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  00-04 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case in October 2003 and January 2006 
for additional development.  

This case has been advanced on the Board's docket.  


FINDING OF FACT

The record includes a medical diagnosis of PTSD, competent 
evidence which supports the veteran's assertion of the in-
service incurrence of stressor events consisting of two 
instances of hospitalization, and medical evidence including 
an expert opinion finding a nexus between diagnosed PTSD and 
the stressor event of at least one of these documented 
hospitalizations in service.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, post-traumatic stress disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The Board has considered the provisions of the VCAA, 
requiring that certain notice and assistance be provided to 
claimants for benefits.  However, the Board need not discuss 
the application of the VCAA in this appeal, given the 
favorable disposition of the issues as decided herein.  Any 
deficiency with respect to the RO's implementation of the 
VCAA was harmless error.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  If a chronic disorder is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to disease so diagnosed 
when the evidence warrants direct service connection.  See 38 
C.F.R. § 3.303(d).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran requested entitlement to service connection for a 
nervous disorder in November 1998 and for PTSD in December 
1998.  The broader issue of entitlement to service connection 
for an acquired psychiatric disorder, to include PTSD, has 
been developed for appellate review.  Service medical reports 
show the veteran was provided a diagnosis in September 1945 
of anxiety state with conversion symptoms which existed prior 
to service.  VA and private medical reports include diagnoses 
of PTSD and depression.

Applicable regulations also provide that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The veteran claims PTSD as a result of several incidents in 
service.  He has presented competent medical evidence of 
current diagnosis of PTSD in the form of a VA psychiatric 
opinion dated in March 2006.  That opinion indicates also 
that the veteran's chronic PTSD is due to multiple stressors, 
including his history of complications related to an 
appendectomy and an extended period of quarantine in service.  
He has also undergone private therapy for PTSD, and has had 
psychotherapy at VA.

As the veteran has presented current diagnosis and a medical 
link between current symptoms and an in-service stressor, he 
must also present credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

VA changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD effective March 7, 
2002.  See Post-Traumatic Stress Disorder Claims Based on 
Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(now codified as amended at 38 C.F.R. § 3.304(f)).  The March 
2002 amendments pertain to claims resulting from personal 
assault.  Although the veteran alleges personal assault in 
service as one of his multiple stressors, the assault is not 
verified by the record.  Other verified stressors will be 
addressed in this decision.  

The critical question in this case is whether the veteran has 
submitted sufficient corroborative evidence of the claimed 
in-service stressors.  This question is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran does not argue, and the evidence, including a review 
of the information contained in the veteran's available 
military personnel file records, does not show that he 
participated in combat.  In addition, the claimed stressors 
are not related to combat.

Where a determination is made that the veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims stated that "the absence 
of corroboration in the service records, when there is 
nothing in the available records that is inconsistent with 
other evidence, does not relieve the BVA of its obligations 
to assess the credibility and probative value of the other 
evidence."  In Doran, the Court cited a provision of the VA 
Adjudication Procedure Manual, M21-1, which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, that "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the Manual 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

The service medical records show that the veteran was 
hospitalized beginning in late December 1942 for 11 days for 
observation of meningitis.  Quarantine care was noted in 
nursing notes.  He was found not to have the condition.  He 
underwent appendectomy in July 1943.  He was treated a month 
later for a "stitch abscess."  Surgical removal of a 1 inch 
section of catgut occurred.  The final diagnosis in August 
1943 shows the wound was well-healed.  The veteran was 
treated in July 1945 for anxiety state, conversion symptoms, 
moderate, predisposition moderate.  He was unfit for overseas 
duty.  Also in July 1945, he was determined to suffer from an 
ill-defined condition, nervous system manifested by tremor, 
nystagmus, vertigo and headache.  Line of duty, yes.  Existed 
Prior to Service (EPTS).  Marked emotional immaturity was 
noted.  He was referred to psychiatric evaluation where his 
final diagnosis was anxiety state with conversion symptoms, 
plus nystagmus, ocular, congenital, bilateral with large 
functional element.  He was returned to duty in September 
1945.  The veteran's service discharge examination dated in 
February 1946 reflects no psychiatric diagnosis.  

VA and private clinical and evaluative records are in the 
file and show diagnoses of PTSD with delayed onset along with 
other diagnoses.  VA counseling, social work and group 
therapy records dated in 1998 and 1999 show references to 
anxiety and depression related to a current medical problem 
with his wife.  The veteran participated in a WWII group.  In 
December 1998, a VA staff psychiatrist noted follow-up 
treatment for schizophrenia with reports of episodic auditory 
hallucinations.  The veteran was on Zoloft and other 
medication.  In an October 1999 opinion from private clinical 
psychologist David J. Lotto, Ph. D., that examiner notes PTSD 
of delayed onset as the diagnosis.  Observing that the 
veteran had only just recently began to talk about his 
wartime experiences, Dr. Lotto stated he would have been 
surprised if the veteran's prior treatment sources mentioned 
PTSD.  Dr. Lotto pointed out that that the veteran had buried 
his experiences for many years, and he had just began 
experiencing flashbacks and intrusive images in recent weeks.  
Dr. Lotto noted the veteran's reported stressors as being 
quarantined in early 1943 for spinal meningitis, and 
witnessing fatalities due to propellers, a bomber crew crash 
and a fire.  Dr. Lotto reported he had been seeing the 
veteran for over two years on a weekly or once every three 
weeks basis.  

Although the veteran did not return his stressor development 
letter, the RO attempted to verify the veteran's reported 
stressors related to being assaulted in service and the 
incidents in which he witnessed fatalities.  The RO sent a 
summary of the alleged events to the U.S. Armed Services 
Center for Research of Unit Records (CURR) (Note: CURR is now 
called the U. S. Army and Joint Services Records Research 
Center (JSRRC).  This agency has informed VA in March 2002 
that there are no official records that support the veteran's 
claims related to assault and witnessing fatalities.  

RO research indicates that if there were other service 
medical records for this veteran, they likely were destroyed 
in a fire decades ago.  Thus, in an additional attempt to 
verify the veteran's stressors, the RO also obtained Surgeon 
General Records confirming that the veteran was hospitalized 
in 1945 for psychoneurosis, anxiety, in July 1945.  These 
records indicate the condition was new, not EPTS.  

In March 2006, the veteran underwent a thorough VA 
psychiatric examination to determine whether there is a 
current psychiatric disorder (including PTSD) that is related 
to service.  The examining psychiatrist conducted an 
extensive review of the entire claims folder, as reflected by 
the recitation of facts related to service and post service 
care in great detail.  All of the treatment notes related to 
service were read into the record.  The examiner noted that 
there were "hundreds" of outpatient notes for this veteran.  
The examiner noted the most recent psychiatric evaluation for 
treatment was in January 2006.  At that time, the diagnosis 
was PTSD primary, depressive disorder.  GAF was 42.  

The examiner noted that the record showed that in December 
1942 the veteran was hospitalized in service for 11 days for 
meningitis observation.  The appendectomy and abscess in 1943 
were noted.  

The examiner also interviewed and examined the veteran.  
Mental status examination was unremarkable.  There were no 
present major psychiatric complaints.  It was noted that he 
was now widowed.  The veteran described his stressors in 
detail.  He specifically discussed his traumatic experience 
while hospitalized in December 1942, as well as his trauma 
related to the appendectomy in 1943.  He also discussed a 
personal assault which has not been verified, as well as 
being humiliated by a superior officer in service.  

The examiner observed that the records he reviewed amply 
detail the veteran's traumatic experiences while serving in 
the service.  

The examiner made a diagnosis of PTSD.  He noted that the 
veteran's PTSD symptoms were likely derived from his 
experiences in service, citing to the in-service 
hospitalizations as well as to other reported in-service 
experiences.  The examiner explained that the veteran 
endorsed each of the diagnostic criteria for PTSD.  The 
examiner stated that the probable etiology for the PTSD was 
the trauma in service, including being beaten by fellow 
servicemen as reported on the examination, the stress and 
fear of having spinal meningitis during training, the stress 
of working in planes and the accidents, crashes and fires 
that occurred around the planes, which triggered psychiatric 
hospitalization in Utah.  

Thus, the multi-axial diagnosis included Axis I, PTSD, 
chronic, with depressive features; anxiety disorder; Axis IV, 
severe, due to service related traumas, occupational 
disability, social isolation, financial pressure; Axis V, GAF 
30.  As to whether the disease clearly pre-existed service, 
the examiner appears to decide it did not.  He noted that the 
veteran reported that he was normal prior to service.  The 
examiner observed that the veteran went to high school and 
decided to enroll in the service in his Senior year.  This 
examination was co-signed by the Medical Director of the VA 
Mental Health Clinics of this VA medical center.  

The veteran has consistently reported the same trauma related 
to his quarantine for meningitis.  Recent VA examination 
shows current diagnosis, PTSD, supported by this incident, 
among others, as a stressor.  The VA psychiatrist found that 
the PTSD did not exist prior to service and was related to 
service.  

The Board has reviewed the evidence in this case, in 
association with the appellant's contentions.  In this, as in 
many such cases, the evidence is not entirely unequivocal.  
Nonetheless, there is substantial indication within the file, 
including actual service medical records that at least one, 
if not more, incidents upon which the diagnosed PTSD is 
based, occurred in service.  

The RO has pointed out that information strongly suggests an 
anxiety stated pre-existed service.  This does not make the 
current diagnosis of PTSD related to in-service stressor less 
compelling.  The RO's conclusion would appear to be because 
the service medical records dated in 1945 make a notation of 
anxiety and note EPTS.  However, the Board notes that SGO 
records show the disease was considered new and not EPTS, and 
that the service separation examination showed no psychiatric 
diagnosis.  The notation of anxiety in service does not 
compel the conclusion that current diagnosis of PTSD related 
to in-service stressor is less likely, particularly in view 
of the exhaustive file review and opinion of the VA 
psychiatrist in 2006.  To the contrary, it is inappropriate 
to draw such a conclusion.  The Board finds that the 
veteran's service medical records to be corroborative 
evidence of the alleged stressors related to hospitalization.  
These were the partial basis for the VA psychiatrist's 
diagnosis.  

The Board also finds probative the uncontroverted opinion of 
Dr. Lotto in 1999 indicating delayed onset PTSD.  Mental 
health experts have diagnosed PTSD due to incidents in 
service, some of which have been confirmed.  

The Board finds that under the guidelines set forth for 
evaluating such claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, a reasonable doubt is raised which must 
be resolved in his favor.  Thus, giving the benefit of the 
doubt to the veteran, service connection is in order for 
PTSD, as being the result of service.  However, as to any 
other acquired psychiatric disorder, the claim is denied, as 
there is no competent evidence linking any other disorder 
other than PTSD to service.


ORDER

Service connection for post-traumatic stress disorder is 
granted. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


